Citation Nr: 0501844	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-12 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for service connection for a leg disability has 
been received.

2.  Entitlement to service connection for degenerative joint 
disease of both knees.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

In November 1995, the Board of Veterans' Appeals (Board) 
denied the veteran's original claim for service connection 
for a leg disability on the basis that the veteran had not 
submitted evidence of a well-grounded claim.  In January 
1996, the veteran appealed the Board's decision to the United 
States Court of Veterans Appeals (the United States Court of 
Appeals for Veterans Claims since March 1, 1999) (Court).  In 
December 1996, the Court dismissed the appeal for failure to 
prosecute and comply with Court rules.

In March 2000, the Board declined to reopen the veteran's 
claim for service connection for a leg disability.

These matters come to the Board on appeal from a June 2002 
rating decision in which the RO declined to reopen a claim 
for service connection for a leg disability on the basis that 
new and material evidence had not been received; and denied 
service connection for degenerative joint disease of 
bilateral knees, and degenerative joint disease of the 
lumbosacral spine.  The veteran filed a notice of 
disagreement (NOD) in February 2003, the RO issued a 
statement of the case (SOC) in April 2003, and the veteran 
filed a substantive appeal in May 2003.  In August 2004, the 
RO issued a supplemental SOC (SSOC), reflecting the continued 
denial of the claims on appeal.  

In October 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

The Board's decision on the petition to reopen the claim for 
service connection for a leg disability is set forth below.  
The claims for service connection for degenerative joint 
disease of bilateral knees, and for degenerative joint 
disease of the lumbosacral spine are addressed in the remand 
following the order; those matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.

As a final preliminary matter, the Board notes that, in 
correspondence received in February 1997, the veteran 
appeared to raise the issue of service connection for 
residuals of shell fragment wound of the right lower leg.  As 
that issue has not been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.  In March 2000, the Board declined to reopen the veteran's 
claim for service connection for a leg disability.

3.  No new evidence associated with the claims file since the 
March 2000 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, or 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's March 2000 decision, declining to reopen the 
veteran's claim for service connection for a leg disability, 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2004).

2.  Evidence received since the Board's March 2000 denial is 
not new and material, and the veteran's claim for service 
connection for a leg disability is not reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  
However, as there are, nonetheless, duties to notify and 
assist owed the veteran, the Board determines, in any event, 
that all notification and development action needed to render 
a fair decision on the petition to reopen currently on appeal 
has been accomplished.

Through an April 2002 letter, the June 2002 rating decision, 
the April 2003 SOC, and the August 2004 SSOC, the veteran and 
his representative have been notified of the law and 
regulations governing the claim, the evidence that has been 
considered in connection with this appeal, and the bases for 
the denial of the claim.  After each, the veteran and his 
representative were afforded the opportunity to respond.  The 
Board notes that, while the April 2003 SOC erroneously 
includes a citation to the version of the legal authority 
governing petitions to reopen filed before August 2001, 
whereas this veteran's petition to reopen was filed after 
August 2001, as explained in more detail below, the correct 
legal standard was addressed in both the June 2002 rating 
decision and the "Reasons and Bases" portion of the August 
2004 SSOC.  The RO afforded the veteran opportunities to 
respond to each of the aforementioned documents.  Under these 
circumstances, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

In the April 2002 letter to the veteran, the RO notified him 
of the evidence needed to reopen his claim.  The veteran was 
notified of the type of information he should submit, and was 
advised to submit any evidence in his possession.  In view of 
the April 2002 letter, the Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The Board notes 
that, in response to the RO's April 2002 letter, the veteran 
requested that the RO to obtain treatment records from the 
Berkley (West Virginia) VA Medical Center (VAMC).  The 
records have been obtained and associated with the claims 
file.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that any lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.

As indicated above, the RO issued the June 2002 rating 
decision on appeal, indicating that new and material evidence 
was required to reopen the veteran's claim for service 
connection for a leg disability.  The RO also issued the 
February 2003 SOC explaining what was needed to substantiate 
the claim within eight months of the June 2002 rating 
decision on appeal, and the veteran was thereafter afforded 
the opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its letter 
of April 2002, and afforded the veteran an opportunity to 
respond.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining recent VA treatment records.  The Board points out 
that the veteran's service medical records are not available 
and may have been destroyed in a fire at the National 
Personnel Records Center (NPRC).  Moreover, Surgeon General's 
Office records are also not available.  The RO has made 
several attempts to locate these records, and has notified 
the veteran of the information needed to reconstruct medical 
data.  In this regard, the veteran submitted lay statements 
from comrades and from family members.  Morning reports have 
also been associated with the claims file.  Neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate the existence of, any other 
relevant evidence that is necessary for a fair adjudication 
of the claim.  Hence, the Board is aware of no circumstances 
in this matter that would put the VA on notice of the 
existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim for 
service connection for a leg disability.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

In view of all the foregoing, the Board finds that there is 
no prejudice to the veteran in the Board proceeding with a 
decision on the petition to reopen on appeal at this 
juncture.

II.  Petition to Reopen 

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

As indicated above, the veteran's claim for service 
connection for a leg disability previously was considered and 
denied; most recently, the claim was adjudicated and denied 
in March 2000.

Evidence considered at the time of the March 2000 decision 
included the veteran's DD Form 214, showing award of the 
Combat Infantryman Badge; morning reports listing the 
veteran's name, dated July 20 and August 25, 1951, and 
May 11, 1952; a March 1987 consultation report, reflecting 
problems of blood clots in the veteran's leg; a June 1987 
radiologic report, reflecting findings of old trauma in the 
left chest; a February 1993 statement from the veteran, 
indicating that he had problems with his legs since his 
discharge from service; a February 1993 notification from 
NPRC, reflecting no service medical records available due to 
fire; a February 1994 hearing transcript; an April 1994 
notification from NPRC that no Surgeon General Office records 
were on file; May 1994 statements from the veteran's sister 
and from his former wife; an April 1996 statement from R. T. 
W., indicating that he was one of five men who had lifted the 
jeep off of the veteran in Korea in early November 1951; an 
August 1996 statement from J. W. T., indicating that the 
veteran remained in the hospital when his unit finished basic 
training and went on leave; and an August 1996 statement from 
the veteran, indicating that he had fallen into a fox hole at 
night, near the end of basic training, and had hurt his leg 
and was hospitalized.

In addition, the following evidence was considered: a 
November 1997 VFW article concerning Korean war veterans; a 
December 1997 psychiatric evaluation by F. Joseph Whelan, 
M.D., M.S.; VA progress notes from 1997 and 1998, and from 
1999 (constructively of record); a March 1998 report of VA 
examination; a June 1998 psychiatric evaluation by Barry C. 
Yates, M.D.; an October 1998 report of VA examination; 
medical articles received in April 1999, involving management 
of trauma; an August 1999 medical case scenario, signed by 
several medical professionals, indicating their agreement 
that the described traumatic injuries could cause ongoing 
chronic health problems; an August 1999 hearing transcript; 
and a supplemental (August 1999) psychiatric evaluation by 
Dr. Yates. 

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Here, the veteran 
did not request reconsideration of the Board's March 2000 
decision, and no other exception to finality applies; hence, 
that decision is final as to the evidence then of record. 

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The present 
claim was initiated by the veteran in December 2001.

Regarding petitions to reopen filed on or after August 29, 
2001, as in this case, Title 38 Code of Federal Regulations, 
Section 3.156(a) was recently revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

In determining whether new and material evidence has been 
received, VA initially must decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
the newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the Board's March 2000 
decision includes VA progress notes from 1999, showing an 
assessment of venous insufficiency of both legs; an April 
2000 report of VA examination; Social Security records 
received in September 2000; a December 2000 Vet Center 
evaluation; a supplemental (November 2000) psychiatric 
evaluation by Dr. Whelan, received in December 2000; VA 
progress notes from 2000 and 2001; a January 2001 report of 
VA examination; a March 2001 hearing transcript; VA progress 
notes from 2002; a September 2003 statement from the 
veteran's daughter, a registered nurse; VA progress notes 
from 2003 and 2004; a September 2004 statement from the 
veteran; and a transcript of the October 2004 videoconference 
hearing before the undersigned Veterans Law Judge.  

Although the medical evidence added to the record is "new" 
in that these particular reports were not previously 
considered, insofar as the records reflect evaluation and/or 
treatment for PTSD and for back and knee disorders, the 
records are not relevant to the underlying claim for service 
connection for a leg disability. 

At least one record-specifically, the supplemental 
psychiatric evaluation report by Dr. Whelan that was received 
in December 2000-is new, and is relevant to the underlying 
claim for service connection.  That report reflects an Axis 
III diagnosis of "[t]rouble with his heart, lungs, and 
orthopedic problems which are also causally related to basic 
training in the Army, as well as the Korean Conflict."  
However, that record s cumulative of medical evidence 
previously of record that had been rejected by the Board, in 
its March 2000 decision, as unsubstantiated medical findings 
recorded in the context of a psychiatric evaluation.  Hence, 
such record provides no predicate for reopening the claim.  

The Board notes that veteran's assertions as to the origin of 
his current leg disability similarly provide no basis to 
reopen the claim.  Even if the veteran's current 
contentions-that his leg disability had been caused by the 
in-service overturned jeep injuries suffered in 1951-were 
considered new, the Board points out that, as a layperson, 
the veteran is not competent to provide a probative opinion 
on a medical matter, such as the etiology of a disability.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Thus, where, as here, resolution of the issue on appeal turns 
on a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In short, while the veteran claims that he is suffering from 
a leg disability due to active service, there still is no 
competent and persuasive evidence to support that claim.  The 
Board emphasizes that, while the this case does not turn on 
the absence of service medical records, but upon the absence 
of persuasive evidence of a medical relationship between the 
veteran's alleged in-service injuries and current leg 
disability.  Moreover, given the prior, final denials on the 
veteran's claim for service connection for leg disability, 
and the clear requirement of new and material evidence to 
reopen the claim, without such evidence, there is no 
predicate for the Board to obtain a medical opinion 
addressing the matter of medical relationship. 

Under these circumstances, the Board must conclude that the 
requirements to reopen the claim for service connection for a 
leg disability are not been met, and the appeal must be 
denied.  As the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for a leg disability has not been received, the 
appeal, as to that issue, is denied.


REMAND

In this appeal, the veteran also contends that service 
connection for degenerative joint disease of bilateral knees 
and for degenerative joint disease of the lumbosacral spine 
is warranted.  He contends that he injured his lower back and 
knees when a jeep overturned on him in Korea in 1951.  The 
veteran has indicated that he was treated in a field hospital 
and had broken ribs.  Morning reports dated July 20, 1951, 
and August 25, 1951, list the veteran's name.  The Board 
notes that the veteran is competent 

The post-service medical evidence shows diagnoses of severe 
degenerative joint disease of both knees, as well as 
degenerative joint disease of the lumbosacral spine, and that 
the veteran continues to take pain medication.  

Thus, the current record indicates a possible in-service 
injury and current back disability.  However, there is no 
medical evidence or opinion that addresses the relationship 
The Board finds that such medical evidence is insufficient to 
decide the claims on appeal.  More definitive medical 
evidence as to whether there is a medical relationship 
between any such current disability and service, to include 
the injury suffered therein, is needed to fairly resolve the 
question on appeal.  

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examination.  The veteran is hereby advised 
that failure to report to the scheduled examination, without 
good cause, may well result in a denial of the claims.  See 
38 C.F.R. § 3.655 (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.   See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§  3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of both knees 
and the lumbosacral spine.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include x-rays), and all 
clinical findings should be reported in 
detail. 

The physician should clearly identify all 
current disability underlying the 
veteran's current complaints of low back 
pain and bilateral knee pain.  With 
respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not that such disability is 
the result of disease or injury incurred 
or aggravated during service, to 
specifically include the in-service 
overturned jeep injuries suffered by the 
veteran.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, and clear reasons and bases 
for the RO's determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


